PER CURIAM.
The appellee, Amcar, Inc., recovered a judgment against the appellants on a note. By an affirmative defense the appellants claimed the note was satisfied as part of a settlement agreement made between the parties on an underlying transaction. On trial the court found against the appellants on this issue and awarded the appellee a judgment on the note. We find that the judgment of the trial court is supported by the record and the judgment is hereby affirmed.
AFFIRMED.
ANSTEAD and MOORE, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.